
	
		I
		112th CONGRESS
		1st Session
		H. R. 1454
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Hultgren
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the salaries of Members of Congress to be held
		  in escrow if all regular appropriation bills for a fiscal year have not been
		  enacted by the beginning of the fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Accountability Act of
			 2011.
		2.Holding salaries
			 of members of congress in escrow upon failure to enact regular appropriation
			 bills for fiscal year
			(a)Escrow
				(1)In
			 generalIf all of the regular appropriation bills for a fiscal
			 year do not become law before the beginning of such fiscal year, the Secretary
			 of the Treasury shall deposit all payments otherwise required to be made for
			 the compensation of Members of Congress in an escrow account, and shall release
			 such payments to the Members only upon the enactment of all such bills.
				(2)Withholding and
			 remittance of amounts from payments held in escrowThe Secretary
			 of the Treasury shall provide for the same withholding and remittance with
			 respect to a payment deposited in an escrow account under paragraph (1) that
			 would apply to the payment if the payment were not subject to paragraph
			 (1).
				(3)Coordination
			 with House and SenateThe Secretary of the Treasury shall enter
			 into such agreements with the Chief Administrative Officer of the House of
			 Representatives and the Secretary of the Senate as may be necessary to carry
			 out this subsection.
				(b)Effective
			 dateThis section shall apply with respect to fiscal year 2012
			 and each succeeding fiscal year.
			3.Reduction in
			 salary upon failure to enact regular appropriation bills prior to beginning of
			 Congress
			(a)Reduction in
			 SalaryNotwithstanding any
			 other provision of law, if all of the regular appropriation bills for the
			 fiscal year in which a Congress begins do not become law before the first day
			 of the Congress, the annual rate of pay for each Member of Congress for pay
			 periods occurring during the Congress shall be the applicable rate in effect
			 for the most recent pay period prior to the Congress reduced by 25 percent,
			 rounded to the nearest multiple of $100 (or, if midway between multiples of
			 $100, to the next higher multiple of $100).
			(b)Effective
			 dateThis section shall apply with respect to the One Hundred
			 Thirteenth Congress and each succeeding Congress.
			4.Definitions
			(a)Member of
			 CongressIn this Act, the
			 term Member of Congress means an individual serving in a position
			 under subparagraph (A), (B), or (C) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31).
			(b)Regular
			 appropriation billIn this Act, the term regular
			 appropriation bill means any annual appropriation bill making
			 appropriations, otherwise making funds available, or granting authority, for
			 any of the following categories of projects and activities:
				(1)Agriculture, rural
			 development, Food and Drug Administration, and related agencies
			 programs.
				(2)The Departments of
			 Commerce, Justice, Science, and related agencies.
				(3)The Department of
			 Defense.
				(4)Energy and water
			 development, and related agencies.
				(5)Financial services
			 and general Government.
				(6)The Department of
			 Homeland Security.
				(7)The Department of
			 the Interior, environment, and related agencies.
				(8)The Departments of
			 Labor, Health and Human Services, and Education, and related agencies.
				(9)The legislative
			 branch.
				(10)Military
			 construction and veterans affairs.
				(11)The Department of
			 State, foreign operations, and related programs.
				(12)The Departments
			 of Transportation, Housing and Urban Development, and related agencies.
				
